Title: From Alexander Hamilton to John McClallen, 21 April 1800
From: Hamilton, Alexander
To: McClallen, John


          
            Sir,
            NY. April 21st. 1800
          
          When you leave West Point with Captain Ingersoll’s Company you will bring with you two four pounders mounted after the French plan by Lieutenant Drancey with their limbers and all the implements belonging to them. Also two ammunition waggons with their harness and other articles—
          You will shew the letter to Mr. Fleming
          Capt McClellen
        